Citation Nr: 1414132	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO. 09-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disability). 

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5 (back disability).

3. Entitlement to service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disability).

4. Entitlement to service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5 (back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen the claims for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, and residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5.

The issues of entitlement to service connection for shoulder and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 1981 rating decision denied service connection for shoulder and back disabilities, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final August 1981 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for shoulder and back disabilities.


CONCLUSIONS OF LAW

1. The August 1981 rating decision is final with respect to the Veteran's claim to establish service connection for a shoulder disability.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The August 1981 rating decision is final with respect to the Veteran's claim to establish service connection for a back disability.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3. The evidence received subsequent to the August 1981 rating decision denying service connection for a shoulder disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. The evidence received subsequent to the August 1981 rating decision denying service connection for a back disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims of entitlement to service connection for shoulder and back disabilities.  Therefore, regardless of whether the VCAA duties to notify and assist have been met in this case with regard to his claims to reopen his service connection claims, no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases when manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's shoulder and back disability claims were previously denied in the final August 1981 rating decision because evidence of record did not reflect that either the shoulder or back disability were treated in service or that any residuals of an injury existed at the time of separation.  The Veteran did not appeal this decision or submit new evidence within one year.

However, in an April 2012 statement the Veteran asserted that he never received notice that the August 1981 decision had become final.  This matter has previously been remanded by the Board twice in an effort to obtain the August 7, 1981 notification letter which is not of record.  A formal finding of unavailability was issued in December 2013 with regard to the notification letter.  Despite the unavailability of the August 7, 1981 letter, the Board finds that the August 1981 decision is final.  The record contains an August 7, 1981 transmission slip indicating that a notification letter had been sent to the Veteran's last known address.  Additionally, an August 19, 1981 letter continuing the denial of the claim was sent to the Veteran.  Aside from the Veteran's assertion, there is no evidence of record that the Veteran did not receive any correspondence sent to his address in August 1981, to include either the August 7 or August 19 letters.  The Court has specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Board does not find that sufficient evidence exists to overcome the presumption of regularity in this case.  As such, the August 1981 rating decision is final with respect to these claims.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's shoulder and back disabilities, evidence submitted and obtained since the August 1981 rating decision includes a lay statement made in May 2012, asserting that the Veteran was in a serious truck accident during service that resulted in neck, back, shoulder, and ear injuries.  The statement also reflects that the Veteran was treated at the closest Army hospital for back, shoulder, and ear injuries.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of an in-service injury and treatment therein.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for shoulder and back disabilities.  On that basis, the claims are reopened.

ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, is reopened and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, is reopened and to that extent only, the appeal is granted.

REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The evidence reflects that the Veteran was involved in a serious truck accident in March 1968 in which he may have injured his back and shoulder.  As described, the Veteran has submitted a "buddy" statement asserting as much.  This statement is corroborated by the Veteran's assertions as well as a March 1968 service treatment report (STR).  The STR also indicates that the Veteran was treated at the Seoul Army hospital following the accident.  However, the Army hospital records do not appear to be associated with the claims file.  As these records are pertinent to the Veteran's claims the Board finds that an attempt to locate any outstanding inpatient records from the Seoul Army hospital is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) or other appropriate authorities to attempt to obtain any outstanding clinical records of treatment of the Veteran at the U.S. Army hospital in Seoul, South Korea from 1968.  Any attempts to obtain these records should be documented in the claims file.

2. If the Army hospital records reflect that the Veteran was treated for a back injury or a broken collarbone, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed disabilities.  The claims file should be made available to the examiner and reviewed in connection with the examination.  Any medically indicated tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner is asked to provide the following opinion:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability (to include residuals of his hemilaminectomy and discectomy) was caused by service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's shoulder disability (to include residuals of a broken collarbone) was caused by service?

A complete rationale must accompany any opinion provided.

3. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


